Decisions      of the    Nebraska Court of Appeals
	                                 STATE v. McSWINE	791
	                               Cite as 22 Neb. Ct. App. 791

    State     of   Nebraska, appellee, v. Frederick E. McSwine,
          also known as    Frederick E. Johnson, appellant.
                                    ___ N.W.2d ___

                        Filed March 10, 2015.      No. A-13-887.

 1.	 Trial: Prosecuting Attorneys. Whether prosecutorial misconduct is prejudicial
     depends largely on the facts of each case.
 2.	 Motions for New Trial: Prosecuting Attorneys: Appeal and Error. An appel-
     late court reviews a motion for new trial on the basis of prosecutorial misconduct
     for an abuse of discretion of the trial court.
 3.	 Trial: Appeal and Error. In order to preserve, as a ground of appeal, an
     opponent’s misconduct during closing argument, the aggrieved party must have
     objected to improper remarks no later than at the conclusion of the argument.
 4.	 Appeal and Error. Plain error may be found on appeal when an error, unasserted
     or uncomplained of at trial, but plainly evident from the record, prejudicially
     affects a litigant’s substantial right and, if uncorrected, would result in damage to
     the integrity, reputation, and fairness of the judicial process.
 5.	 Trial: Prosecuting Attorneys. Prosecutors are charged with the duty to conduct
     criminal trials in a manner that provides the accused with a fair and impar-
     tial trial.
 6.	 Trial: Prosecuting Attorneys: Words and Phrases. Generally, prosecutorial
     misconduct encompasses conduct that violates legal or ethical standards for var­
     ious contexts because the conduct will or may undermine a defendant’s right to a
     fair trial.
 7.	 Trial: Prosecuting Attorneys. Generally, in assessing allegations of prosecuto-
     rial misconduct in closing arguments, a court first determines whether the pros-
     ecutor’s remarks were improper; it is then necessary to determine the extent to
     which the improper remarks had a prejudicial effect on the defendant’s right to a
     fair trial.
 8.	 Trial: Prosecuting Attorneys: Due Process. Prosecutorial misconduct prejudices
     a defendant’s right to a fair trial when the misconduct so infected the trial that the
     resulting conviction violates due process.
 9.	 Trial: Prosecuting Attorneys: Appeal and Error. In determining whether a
     prosecutor’s improper conduct prejudiced the defendant’s right to a fair trial, an
     appellate court considers the following factors: (1) the degree to which the pros-
     ecutor’s conduct or remarks tended to mislead or unduly influence the jury; (2)
     whether the conduct or remarks were extensive or isolated; (3) whether defense
     counsel invited the remarks; (4) whether the court provided a curative instruction;
     and (5) the strength of evidence supporting the conviction.
10.	 Constitutional Law: Effectiveness of Counsel: Proof. To sustain a claim of
     ineffective assistance of counsel as a violation of the Sixth Amendment to the
     U.S. Constitution, and thereby obtain reversal of a conviction, a defendant must
     show that (1) counsel’s performance was deficient and (2) such deficient per­
     formance prejudiced the defense, that is, demonstrate a reasonable probability
   Decisions of the Nebraska Court of Appeals
792	22 NEBRASKA APPELLATE REPORTS


     that but for counsel’s deficient performance, the result of the proceeding would
     have been different.
11.	 Appeal and Error. An appellate court is not obligated to engage in an analysis
     that is not needed to adjudicate the controversy before it.
12.	 Criminal Law: Evidence: New Trial: Double Jeopardy: Appeal and Error.
     Upon finding reversible error in a criminal trial, an appellate court must deter-
     mine whether the total evidence admitted by the district court, erroneously or
     not, was sufficient to sustain a guilty verdict; if it was not, then double jeopardy
     forbids a remand for a new trial.

  Appeal from the District Court for Lancaster County:
Paul D. M erritt, Jr., Judge. Reversed and remanded for a
new trial.

   Mark E. Rappl for appellant.

  Jon Bruning, Attorney General, and Kimberly A. Klein for
appellee.

   Irwin, Inbody, and Pirtle, Judges.

   Irwin, Judge.
                        I. INTRODUCTION
   Frederick E. McSwine, also known as Frederick E. Johnson,
was convicted by a jury of terroristic threats, kidnapping, first
degree sexual assault, and use of a deadly weapon to commit a
felony. The district court subsequently sentenced McSwine to a
total of approximately 57 to 85 years’ imprisonment. McSwine
here appeals from his convictions. On appeal, McSwine assigns
several errors, including that the district court erred in overrul-
ing his motion for new trial, which motion was based on alle-
gations of prosecutorial misconduct during closing arguments.
McSwine also alleges that he received ineffective assistance of
trial counsel in a variety of respects. Most notably, McSwine
alleges that his trial counsel was ineffective in failing to object
to improper statements made by the prosecutor during clos-
ing arguments.
   Upon our review, we conclude that the prosecutor com-
mitted misconduct in knowingly providing false informa-
tion to the jury during closing arguments. Such misconduct
amounts to plain error which requires a reversal of McSwine’s
         Decisions   of the  Nebraska Court of Appeals
	                         STATE v. McSWINE	793
	                       Cite as 22 Neb. Ct. App. 791

convictions. In addition, we conclude that McSwine received
ineffective assistance of counsel when defense counsel failed
to timely object to the prosecutor’s false statements. Such inef-
fective assistance would also require reversal of McSwine’s
convictions. Because the evidence presented by the State was
sufficient to sustain McSwine’s convictions, we reverse the
convictions and remand for a new trial.
                       II. BACKGROUND
   The State filed a criminal complaint charging McSwine
with terroristic threats, kidnapping, first degree sexual assault,
and use of a weapon to commit a felony. The charges against
McSwine stem from an incident which occurred between
McSwine and C.S. in October 2012. McSwine and C.S. knew
each other prior to October 2012 because McSwine had been
employed at a gas station that C.S. had frequented. However,
the extent of the relationship was disputed at trial.
   Evidence adduced by the State established that on the morn-
ing of October 13, 2012, McSwine knocked on the door to
C.S.’ apartment and asked if he could come in the apartment
and use the bathroom. This was not the first occasion that
McSwine had come to C.S.’ apartment and asked to use the
bathroom. A few weeks prior to the day in question, McSwine
had appeared on C.S.’ doorstep with a similar request. On that
day, C.S., who was entertaining friends, let him in the apart-
ment. McSwine then left C.S.’ apartment immediately after
going into the bathroom.
   On October 13, 2012, when McSwine again appeared on
C.S.’ doorstep requesting to use her bathroom, the only other
person in her apartment was her boyfriend, who was asleep
in her bedroom. She let McSwine into the apartment, and
after he went into the bathroom, he returned to the doorway,
threatened C.S. with a “sharp instrument,” and forced her
from the apartment and into his car. McSwine then drove to
three separate, isolated areas where he forced C.S. to engage
in various sexual acts. After keeping C.S. with him for
approximately 5 hours, McSwine permitted C.S. to flee his
car. She then ran to a nearby home where the residents called
law enforcement.
   Decisions of the Nebraska Court of Appeals
794	22 NEBRASKA APPELLATE REPORTS



   McSwine disputed the evidence presented by the State.
During his trial testimony, he testified that on the morning of
October 13, 2012, C.S. accompanied him to his car willingly
and consented to engaging in various sexual acts with him. He
also testified that at some point during their encounter, C.S.
became upset with him after she discovered that he had lied
to her about having a charger for his cellular telephone in the
car. After she became upset, she began to accuse McSwine of
“using [her] for sex.” She then asked to get out of his car, and
McSwine stopped the car on the side of a road in order to per-
mit her to leave. During closing arguments, McSwine’s counsel
argued that C.S. concocted the story about being kidnapped
and sexually assaulted because she was angry with McSwine
and because she did not want to get in trouble with her boy-
friend or with her parents.
   After hearing all of the evidence, the jury convicted McSwine
of all four charges: terroristic threats, kidnapping, first degree
sexual assault, and use of a weapon to commit a felony. The
district court subsequently sentenced McSwine to a total of 56
years 8 months to 85 years in prison.
   McSwine appeals his convictions here.
               III. ASSIGNMENTS OF ERROR
   On appeal, McSwine assigns five errors. First, McSwine
argues that the district court erred in overruling his motion for
a new trial, which motion was based on his assertion that the
prosecutor committed misconduct during closing arguments.
Second, McSwine alleges that the district court erred in fail-
ing to admit evidence of a specific instance of C.S.’ sexual
behavior prior to the day of the assault. Third, McSwine
alleges that the district court erred in overruling his motion
for a mistrial which was based on allegations of juror mis-
conduct. Fourth, McSwine alleges that the totality of all the
errors committed during the proceedings below prohibited
him from receiving a fair trial. Finally, McSwine alleges that
he received ineffective assistance of trial counsel for a variety
of reasons, including that his trial counsel failed to timely
object to inappropriate statements made by the prosecutor
during closing arguments.
         Decisions   of the  Nebraska Court of Appeals
	                         STATE v. McSWINE	795
	                       Cite as 22 Neb. Ct. App. 791

                          IV. ANALYSIS
                  1. P rosecutorial Misconduct
                   During Closing Arguments
   We first address McSwine’s assertions regarding prosecuto-
rial misconduct during closing arguments, as these assertions
are dispositive of this appeal. McSwine argues both that the
district court erred in overruling his motion for new trial,
which motion was based on the prosecutorial misconduct, and
that his defense counsel provided ineffective assistance for fail-
ing to timely object to the prosecutorial misconduct.
                    (a) Standard of Review
   [1,2] Whether prosecutorial misconduct is prejudicial
depends largely on the facts of each case. State v. Faust, 269
Neb. 749, 696 N.W.2d 420 (2005). An appellate court reviews
a motion for new trial on the basis of prosecutorial misconduct
for an abuse of discretion of the trial court. State v. Castor, 257
Neb. 572, 599 N.W.2d 201 (1999).
                      (b) Factual Background
   At trial, the State introduced into evidence the substance of
multiple text messages transmitted from McSwine to his wife
and from McSwine to a friend. These text messages were sent
on October 13, 2012, after C.S. left McSwine’s car and ran to
a nearby residence. Because these text messages are central to
McSwine’s assertions regarding prosecutorial misconduct, we
briefly recount the substance of the messages here.
   The first collection of text messages was sent from McSwine
to his wife. In those messages, he tells her that he “messed
up bad” and that “[c]ops are probably going to be looking for
me [and] if they are I’m going to run.” McSwine apologizes
to his wife and indicates that he “[doesn’t] deserve [her and
wished he] didn’t f*** everything up.” In a later text mes-
sage from McSwine to his wife, he asks her if she “would
give [him] up even if [he] was dead wrong and did some foul
s***.” McSwine then discusses running away to Mexico or to
a “reservation.”
   The second collection of text messages was sent from
McSwine to a friend. In these messages, McSwine indicates
   Decisions of the Nebraska Court of Appeals
796	22 NEBRASKA APPELLATE REPORTS



that he got himself into trouble, that he “might be taking a
trip,” and that he doesn’t know “what [he] was thinking.”
McSwine then states that he “f*** this all up.”
   During the trial, the State suggested that these text messages
demonstrated McSwine’s feelings of guilt and remorse about
kidnapping and sexually assaulting C.S. The State’s conten-
tions can be summarized as follows: McSwine knew that C.S.
had run to a residence and assumed that she would report
everything that had happened to her that day to law enforce-
ment. In addition, McSwine knew that C.S. could identify him,
because of their prior interactions at the gas station where he
worked. Accordingly, McSwine knew that it was only a mat-
ter of time before the police started to look for him and he
was arrested.
   Contrary to the State’s suggestions about the text mes-
sages, during McSwine’s testimony, he testified that the con-
tent of the text messages did not have to do with kidnapping
or sexually assaulting C.S. Rather, he testified that his guilt,
remorse, and concern about being arrested stemmed from an
incident that occurred earlier in the day on October 13, 2012,
and had nothing to do with C.S. McSwine testified that in the
early morning hours of October 13, he was selling drugs to a
friend of a friend when he became concerned that the buyer
was going to rob him. McSwine hit the buyer and ran to a
nearby house. An elderly woman confronted him when he
entered the house, and he apologized and ran back outside.
McSwine testified that at the time of this incident, he was
high on methamphetamines. He testified that he assumed
he would be facing multiple charges for this encounter and
that, because he was on parole, the charges would probably
be significant.
   During the State’s closing argument, the prosecutor specifi-
cally disputed McSwine’s testimony about the motivation for
the text messages. In fact, the prosecutor informed the jury
that McSwine’s testimony that he trespassed by walking into
someone’s house was “unsupported by any evidence at all.
It’s just him saying that that happened.” Later, in the prosecu-
tor’s rebuttal, he again indicates to the jury, “There is noth-
ing that supports [McSwine’s] statement or his testimony that
        Decisions   of the  Nebraska Court of Appeals
	                        STATE v. McSWINE	797
	                      Cite as 22 Neb. Ct. App. 791

he ran through some house . . . nothing. It’s just his word.”
McSwine’s counsel did not object to either of these comments
by the prosecutor.
   During deliberations, the jurors asked a question of the court
regarding the prosecutor’s statements during closing argu-
ments. Specifically, the jury asked, “Did [the prosecutor] say
that there was no evidence . . . including a police report . . .
of . . . McSwine’s presence in a local house . . . ?” The court
responded to the jury’s question by informing the jury that it
had all of the evidence it was going to receive in the case. Both
the State and defense counsel agreed with the court’s handling
of the question.
   After the jury returned its guilty verdict, McSwine filed
a motion for new trial. The crux of McSwine’s argument in
the motion was the prosecutor’s misleading statements dur-
ing closing arguments that there was no evidence to support
McSwine’s testimony that he had trespassed through a house in
the early morning hours of October 13, 2012. McSwine alleged
that, although no such evidence was offered or admitted at
trial, the prosecutor knew that there was, in fact, evidence of
the trespass, including multiple police reports. These police
reports were provided to defense counsel by the prosecutor as
part of the discovery process.
   In support of McSwine’s motion for new trial, he offered
numerous exhibits into evidence. Two of these exhibits are
police reports regarding a trespass which occurred on October
13, 2012. These reports indicate that McSwine was identified
by the homeowner as the person who came into her home
and that, as a result, McSwine was a suspect in that incident.
A third exhibit is the affidavit of defense counsel. In that
affidavit, counsel states that he did not object to the pros-
ecutor’s statement that there was no evidence of the trespass,
because he thought that the prosecutor was arguing that there
was no such evidence “‘presented at trial.’” Counsel states
that the failure to object was a mistake and not a matter of
trial strategy.
   After a hearing, the district court overruled McSwine’s
motion for a new trial. Ultimately, the court found that
McSwine did not object to the prosecutor’s statements during
   Decisions of the Nebraska Court of Appeals
798	22 NEBRASKA APPELLATE REPORTS



closing arguments and that, as a result, the claims raised in the
motion for new trial were not timely raised.

                            (c) Analysis
    On appeal, McSwine alleges that the district court erred
in failing to grant him a new trial in light of the prosecutor’s
false and misleading statements during closing arguments.
While he acknowledges that defense counsel did not timely
object to the prosecutor’s comments prior to submission of
the case to the jury, he asserts that the prosecutor’s clos-
ing remarks deprived him of his right to a fair trial and that
reversal under the plain error standard is proper. We find that
McSwine’s assertion has merit.
    [3,4] Because McSwine did not timely object to the chal-
lenged comments, we review this issue only for plain error.
See, State v. Watt, 285 Neb. 647, 832 N.W.2d 459 (2013) (in
order to preserve, as ground of appeal, opponent’s misconduct
during closing argument, aggrieved party must have objected
to improper remarks no later than at conclusion of argument);
State v. Godinez, 190 Neb. 1, 205 N.W.2d 644 (1973) (objec-
tion to prosecutorial misconduct made during closing argument
is not timely made if it is raised for first time in affidavit in
support of motion for new trial). Plain error may be found on
appeal when an error, unasserted or uncomplained of at trial,
but plainly evident from the record, prejudicially affects a
litigant’s substantial right and, if uncorrected, would result in
damage to the integrity, reputation, and fairness of the judicial
process. State v. Alarcon-Chavez, 284 Neb. 322, 821 N.W.2d
359 (2012). But, as the Nebraska Supreme Court has noted,
“‘the plain-error exception to the contemporaneous-objection
rule is to be “used sparingly, solely in those circumstances in
which a miscarriage of justice would otherwise result.”’” Id.
at 336, 821 N.W.2d at 369 (quoting United States v. Young,
470 U.S. 1, 105 S. Ct. 1038, 84 L. Ed. 2d 1 (1985)). See, also,
State v. Barfield, 272 Neb. 502, 723 N.W.2d 303 (2006), disap-
proved on other grounds, State v. McCulloch, 274 Neb. 636,
742 N.W.2d 727 (2007).
    [5,6] Prosecutors are charged with the duty to conduct
criminal trials in a manner that provides the accused with a fair
         Decisions   of the  Nebraska Court of Appeals
	                         STATE v. McSWINE	799
	                       Cite as 22 Neb. Ct. App. 791

and impartial trial. State v. Dubray, 289 Neb. 208, 854 N.W.2d
584 (2014). Because prosecutors are held to a high standard
for a wide range of duties, the term “prosecutorial misconduct”
cannot be neatly defined. Generally, prosecutorial misconduct
encompasses conduct that violates legal or ethical standards for
various contexts because the conduct will or may undermine a
defendant’s right to a fair trial. Id.
   [7] Generally, in assessing allegations of prosecutorial mis-
conduct in closing arguments, a court first determines whether
the prosecutor’s remarks were improper; it is then necessary
to determine the extent to which the improper remarks had a
prejudicial effect on the defendant’s right to a fair trial. State
v. Watt, supra. The first step in our analysis, then, is to deter-
mine whether the prosecutor’s statements to the jury that there
was no evidence to support McSwine’s testimony regarding his
trespass and other illegal activities in the early morning hours
of October 13, 2012, were improper.
   Evidence offered by McSwine at the hearing on his motion
for new trial revealed that the prosecutor’s statements about the
lack of evidence supporting McSwine’s testimony were mis-
leading. On two separate occasions, the prosecutor told the jury
that there was no evidence which supported McSwine’s testi-
mony that on October 13, 2012, prior to his interaction with
C.S., he had committed various criminal offenses, including
trespassing through a residence. The prosecutor’s comments
were not qualified in a way so as to suggest that there was
simply no evidence presented at the trial. Instead, the prosecu-
tor unambiguously stated that the only evidence of the trespass
was McSwine’s testimony: “There is nothing that supports
[McSwine’s] statement or his testimony that he ran through
some house . . . nothing. It’s just his word.” These comments
were misleading in that they made it appear to the jury as
though McSwine’s explanation about why he sent the incrimi-
nating text messages lacked any credibility, when, in fact, there
was evidence that McSwine had committed other criminal acts
on October 13 which in no way involved C.S.
   Even more concerning than the effect these false statements
had on the jurors is the evidence that the prosecutor knew
the statements to be false or misleading when making them.
   Decisions of the Nebraska Court of Appeals
800	22 NEBRASKA APPELLATE REPORTS



The prosecutor knew that there was, in fact, evidence about
the trespass, because he forwarded to defense counsel police
reports about that trespass and about McSwine’s being the one
who committed the trespass. In addition, defense counsel stated
in his affidavit that he and the prosecutor had a discussion
about the trespass prior to trial. At that time, the prosecutor
specifically indicated that he was not going to offer any evi-
dence about that act at trial.
   Because the prosecutor’s comments were misleading and
were made with knowledge of their inaccuracy and untruthful-
ness, we conclude that the comments were improper in nature.
   [8,9] We now turn to a discussion about whether the
improper comments prejudiced McSwine’s right to a fair trial.
Prosecutorial misconduct prejudices a defendant’s right to a
fair trial when the misconduct so infected the trial that the
resulting conviction violates due process. State v. Dubray,
289 Neb. 208, 854 N.W.2d 584 (2014). Whether prosecuto-
rial misconduct is prejudicial depends largely on the context
of the trial as a whole. Id. In determining whether a prosecu-
tor’s improper conduct prejudiced the defendant’s right to a
fair trial, we consider the following factors: (1) the degree
to which the prosecutor’s conduct or remarks tended to mis-
lead or unduly influence the jury; (2) whether the conduct
or remarks were extensive or isolated; (3) whether defense
counsel invited the remarks; (4) whether the court provided a
curative instruction; and (5) the strength of evidence support-
ing the conviction.
   As we discussed above, the prosecutor’s statements misled
the jury about the credibility of McSwine’s testimony regard-
ing the trespass and, thus, regarding the rationale behind his
incriminating text messages. The effect these comments had on
the jury is especially concerning in a case like this, where the
credibility of the witnesses was a key factor. There was con-
flicting evidence presented as to whether the sexual encounter
between McSwine and C.S. was forced or consensual. The
case ultimately came down to a question of whether the jury
believed C.S.’ version of events or McSwine’s version, and
the incriminating text messages authored by McSwine were
        Decisions   of the  Nebraska Court of Appeals
	                        STATE v. McSWINE	801
	                      Cite as 22 Neb. Ct. App. 791

a key piece of evidence in evaluating McSwine’s version
of events.
   Given the prosecutor’s misleading comments during clos-
ing arguments, the jury could have reasonably discounted
McSwine’s testimony about the rationale for the text mes-
sages and, perhaps more significantly, could have discounted
McSwine’s credibility altogether. While the false comments
were isolated in that they occurred only during the prosecu-
tor’s closing argument and his rebuttal argument, the limited
number of times the false information was provided to the
jury is tempered by the timing of the false information. The
comments were repeated on at least two separate occasions at
the very end of the trial proceedings, directly before the jury
began its deliberations. And it is clear that the prosecutor’s
false comments were at the forefront of the jurors’ minds dur-
ing their deliberations as the group specifically asked the court
whether there was any evidence, including a police report,
about the trespass. Such a question suggests that the jury was
specifically contemplating the credibility of McSwine’s testi-
mony and relying on the prosecutor’s comments during closing
arguments to assist in its determination.
   In addition, because McSwine’s defense counsel did not
timely object to the prosecutor’s false statements, the district
court did not specifically instruct the jury not to consider
such comments, nor did the court provide any sort of curative
instruction to the jury.
   Considering the context of the prosecutor’s deliberate and
misleading comments and the trial as a whole, we conclude
that this is an instance in which unobjected-to prosecutorial
misconduct constitutes plain error demanding a reversal of
McSwine’s convictions.
   In his appeal, McSwine also argues that his convictions
require reversal because defense counsel provided ineffec-
tive assistance when he failed to timely object to the pros-
ecutor’s false and misleading statements about the existence
of evidence to support his explanation about the text mes-
sages. For the sake of completeness, we are compelled to find
that this assertion also has merit. Defense counsel provided
   Decisions of the Nebraska Court of Appeals
802	22 NEBRASKA APPELLATE REPORTS



deficient performance and such deficient performance preju-
diced McSwine’s ability to receive a fair trial.
   [10] The Nebraska Supreme Court has previously adopted
the two-part test for proving a claim of ineffective assistance
of counsel set forth by the U.S. Supreme Court in Strickland
v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d
674 (1984). To sustain a claim of ineffective assistance of
counsel as a violation of the Sixth Amendment to the U.S.
Constitution, and thereby obtain reversal of a conviction,
a defendant must show that (1) counsel’s performance was
deficient and (2) such deficient performance prejudiced the
defense, that is, demonstrate a reasonable probability that but
for counsel’s deficient performance, the result of the proceed-
ing would have been different. See, e.g., State v. Clausen, 247
Neb. 309, 527 N.W.2d 609 (1995). Essentially, the defendant
must establish that his attorney failed to perform at least as
well as a lawyer with ordinary training and experience in
criminal law and must demonstrate how he was prejudiced in
the defense of the case as a result of the attorney’s actions or
inactions. Id.
   Defense counsel’s performance was deficient when he failed
to timely object to the prosecutor’s misleading statements dur-
ing closing arguments about the lack of any evidence to sup-
port McSwine’s testimony about the trespass. As we concluded
above, the prosecutor’s statements amounted to misconduct
and, had defense counsel objected to those statements, such
objection would have been successful. Based on the affidavit
submitted by defense counsel in support of McSwine’s motion
for new trial, defense counsel knew or should have known that
the prosecutor’s statements were false and should have recog-
nized the detrimental effect such statements would have had
on McSwine’s defense. In fact, in that same affidavit, defense
counsel admitted that he had simply “misheard” the prosecu-
tor’s statements and that had he heard the statements correctly,
he would have objected and made a motion for a mistrial. We
read defense counsel’s comments as an admission that his per-
formance was deficient.
   Defense counsel’s deficient performance in failing to object
to the prosecutor’s statements prejudiced McSwine’s defense.
        Decisions   of the  Nebraska Court of Appeals
	                        STATE v. McSWINE	803
	                      Cite as 22 Neb. Ct. App. 791

The prosecutor’s statements were misleading and, at the very
least, implied that McSwine had fabricated his story about
the events of the early morning hours of October 13, 2012,
prior to his encounter with C.S. and, thus, had fabricated his
explanation for the incriminating text messages. In a case such
as this where the credibility of the witnesses, and in particu-
lar the credibility of McSwine and C.S., was the crux of the
evidence, defense counsel’s failure to challenge the prosecu-
tor’s false and misleading statements was clearly prejudicial to
McSwine’s defense.
   Ultimately, we find that McSwine has demonstrated that
there is a reasonable probability that but for his defense
counsel’s deficient performance, the result of the proceed-
ing would have been different. Therefore, we conclude that
McSwine received ineffective assistance of counsel and that
this ineffective assistance would also necessitate reversal of
his convictions.

                   2. R emaining Assignments
                            of Error
    Because we reverse McSwine’s convictions, and because
we conclude that two of the remaining assignments of error
are unlikely to reoccur, and a third may reoccur but must
be decided contextually in the nuanced environment of the
new trial, we need not address the remaining assignments
of error.
    [11] An appellate court is not obligated to engage in an
analysis that is not needed to adjudicate the controversy before
it. State v. Draper, 289 Neb. 777, 857 N.W.2d 334 (2015).
    It does not seem likely that the circumstances which
form McSwine’s argument regarding juror misconduct would
reoccur in a new trial. Similarly, we cannot assume that the
exact same circumstances which form McSwine’s numerous
claims of ineffective assistance of counsel would reoccur
on remand.
    McSwine’s argument regarding the admissibility of certain
evidence having to do with the victim’s sexual history is, argu-
ably, distinguishable from the other two assigned, but unad-
dressed, errors. While the sexual history issue is somewhat
   Decisions of the Nebraska Court of Appeals
804	22 NEBRASKA APPELLATE REPORTS



likely to reappear in some shape or form during a new trial,
the law in this area (e.g., the rape shield law) is very well
established. And while the issue may reappear during a sec-
ond trial, how it arises exactly will dictate how the trial court
applies the rules of evidence to determine the admissibility
of any such evidence. We find it in the interest of judicial
economy and the realities of trial practice that a meaning-
ful and guiding discussion of this issue in our opinion is not
really possible, nor would it be beneficial to the parties or the
trial court.
   Thus, we do not address any of McSwine’s remaining
assignments of error.
                       3. Double Jeopardy
   [12] Having found reversible error, we must determine
whether the totality of the evidence admitted by the trial court
was sufficient to sustain McSwine’s convictions. Upon find-
ing reversible error in a criminal trial, an appellate court must
determine whether the total evidence admitted by the district
court, erroneously or not, was sufficient to sustain a guilty
verdict; if it was not, then double jeopardy forbids a remand
for a new trial. See State v. Draper, supra. Upon our review of
all of the evidence presented, we conclude that the evidence
was sufficient to sustain a guilty verdict, and thus, double
jeopardy does not bar a new trial.
                       V. CONCLUSION
   We conclude that the prosecutor’s misleading statements
to the jury during closing arguments regarding the existence
of evidence to support McSwine’s testimony constituted plain
error which require a reversal of McSwine’s convictions.
In addition, we conclude that McSwine received ineffective
assist­ance of counsel when defense counsel failed to timely
object to the prosecutor’s statements. Such ineffective assist­
ance would also require reversal of McSwine’s convictions.
Because the evidence presented by the State was sufficient to
sustain McSwine’s convictions, we reverse the convictions and
remand for a new trial.
                    R eversed and remanded for a new trial.